Name: 2005/760/EC: Commission Decision of 27 October 2005 concerning certain protection measures in relation to highly pathogenic avian influenza in certain third countries for the import of captive birds (notified under document number C(2005) 4288) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  health;  agricultural activity;  natural environment;  trade policy
 Date Published: 2006-12-12; 2005-10-28

 28.10.2005 EN Official Journal of the European Union L 285/60 COMMISSION DECISION of 27 October 2005 concerning certain protection measures in relation to highly pathogenic avian influenza in certain third countries for the import of captive birds (notified under document number C(2005) 4288) (Text with EEA relevance) (2005/760/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18 (1) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22 (1) thereof, Whereas: (1) Avian influenza is an infectious viral disease in poultry and birds, causing mortality and disturbances which can quickly take epizootic proportions liable to present a serious threat to animal and public health and to reduce sharply the profitability of poultry farming. There is a risk that the disease agent might be introduced via international trade in live birds other than poultry. (2) Highly pathogenic avian influenza was detected in imported birds in quarantine in a Member State, it appears therefore appropriate to suspend imports of these birds from certain areas at risk and to use for the definition of the areas a reference to the relevant Regional Commissions of the World Organisation for Animal Health (OIE). (3) Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A (1) to Directive 90/425/EEC (3) provides for approved bodies, institutes and centres and a model certificate to accompany animals or their gametes between such approved premises in different Member States. The information required for trade could be used for import purposes. (4) Commission Decision 2000/666/EC of 16 October 2000 laying down the animal health requirements and the veterinary certification for the import of birds, other than poultry and the conditions for quarantine (4) provides that Member States are to authorise the import of birds from the third countries listed as members of the OIE. The countries belonging to the OIE Regional Commissions listed in the Annex to the present Decision are members of the OIE and accordingly Member States are required to accept imports of birds, other than poultry, from those countries under Decision 2000/666/EC. (5) When admitting to the quarantine premises, the Member States should ascertain, based on certification, whether the particular bird in question is indigenous, or was born and reared or caught in the exporting country. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall suspend the importation from the third countries or parts thereof belonging to the OIE Regional Commissions listed in the Annex of: (a) live birds other than poultry, as defined in the third indent of Article 1 of Decision 2000/666/EC, and (b) products derived from the species referred to in point (a). 2. The suspension provided for in paragraph 1 shall not apply to birds certified by a third country in accordance with Decision 2000/666/EC before the date of publication of this Decision. Article 2 1. By way of derogation from paragraph 1 (a) of Article 1, Member States shall authorise the imports of birds coming from bodies, institutes and centres and proceeding to bodies, institutes and centres approved by the competent authority in the Member State of destination in compliance with Directive 92/65/EEC. 2. By way of derogation from paragraph 1 (b) of Article 1, Member States shall authorise imports of: (a) Hatching eggs of the birds referred to in paragraph 1(a) of Article 1 under the condition that these eggs are: (i) either destined for the approved bodies, institutes or centres referred to in paragraph 1, or (ii) destined to dedicated hatcheries approved for that purpose by the competent authority which do not at the same time hatch eggs for poultry and into which eggs are laid only after fumigation effectively decontaminating the shell. (b) Specimens collected from any species of birds which are safely packaged and sent directly under the responsibility of the competent authorities of the dispatching country listed in the Annex to an approved laboratory in a Member State for laboratory diagnosis. Article 3 1. Member States shall ensure that (a) the birds referred to in paragraph 1 of Article 2 are accompanied by a veterinary certificate provided for in Annex A to Decision 2000/666/EC, (b) hatching eggs referred to in paragraph 2 (a) of Article 2 are accompanied by a veterinary certificate providing at least the information as required in the certificate provided for in Part 3 of Annex E to Directive 92/65/EEC. 2. Member States shall ensure that the veterinary certificates accompanying consignments of the animals and products referred to in paragraph 1 include the following confirmation: Live birds or hatching eggs in accordance with Article 2 of Decision 2005/760/EC. Article 4 Member States shall ensure that when imported in accordance with this Decision, the consignment of birds referred to in paragraph 1(a) of Article 1 are accompanied by a certificate certifying that those birds are indigenous or have been either hatched and reared or caught in the exporting third country. Article 5 Member States shall immediately take the necessary measures to comply with this Decision and publish those measures. They shall immediately inform the Commission thereof. Article 6 This Decision shall apply until 30 November 2005. Article 7 This Decision is addressed to the Member States. Done at Brussels, 27 October 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. (2) OJ L 24, 30.1.1998, p. 9. Directive as last amended by the 2003 Act of Accession. (3) OJ L 268, 14.9.1992, p. 54. Directive as last amended by Regulation (EC) No 998/2003 of the European Parliament and of the Council (OJ L 146, 13.6.2003, p. 1). (4) OJ L 278, 31.10.2000, p. 26. Decision as last amended by Decision 2002/279/EC (OJ L 99, 16.4.2002, p. 17). ANNEX Third countries belonging to the OIE Regional Commissions, as referred to in Article 1, of:  Africa,  Americas,  Asia, Far East and Oceania,  Europe, and  Middle East.